Citation Nr: 1340129	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, to include the propriety of a reduction in disability rating from 20 percent to 10 percent, effective, August 1, 2010.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pertaining to the low back disability, the Board observes that in a May 2012 statement of the case, the RO characterized the issue on appeal as one for an increased rating for a service connected low back disability, as opposed to the propriety of the reduction in that disability rating, which is a distinct matter from an increased rating claim.  Consequently, the Veteran has not been informed about the specific statutes and regulations governing a claim contesting the reduction of his disability rating from 20 percent to 10 percent.  Therefore, before the Board may adjudicate this claim, he must be provided with this relevant information. 

The Veteran was afforded a VA examination for a separate claim in August 2013 that provided relevant information concerning the Veteran's low back disability.  This evidence was not considered by the RO in conjunction with the appeal for his back disability.  Such evidence must be considered on remand in the first instance. 

Next, as the RO accepted the Veteran's March 2010 statement as a notice of disagreement with the his low back disability rating, the Board finds that it should also be accepted as an NOD with respect to the issue of entitlement to a TDIU, which was denied in a February 2010 rating decision.  In this regard, in the March 2010 statement the Veteran reported that he is unable to perform his duties as a crane operator due to pain medication for his low back.  Additionally, in a December 2010 statement, also within one year of the February 2010 rating decision denying TDIU, the Veteran alleged with reference to his "pending NOD" that he cannot work because of his back disability.  The Board finds the foregoing statements to constitute valid notices of disagreement with the February 2010 denial of a TDIU.  As a statement of the case addressing the issue of a TDIU has not yet been issued, remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the veteran may have the opportunity to complete an appeal on the issue of entitlement to TDIU (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Ask the Veteran to provide the names, addresses, 
and approximate dates of treatment of all health care providers who have recently treated him for his low back disability.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since July 2013 from the West Palm, Florida VA Health Care System. 

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  The RO/AMC should adjudicate the issue of the propriety of the reduction from 20 percent to 10 percent and also adjudicate the issue of an increased rating for a low back disability.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case (which includes pertinent laws and regulations for a rating reduction) and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


